Citation Nr: 0211661	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  01-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the 
left arm with retained splinter, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and O.T.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arose from a November 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In February 2002, the veteran and his 
witness testified before the undersigned at a personal 
hearing at the Jackson, Mississippi, RO.


FINDINGS OF FACT

1.  The veteran's service-connected scar of the left arm with 
retained splinter is manifested by tenderness to deep 
palpation.

2.  The veteran does not have a bilateral hip disability 
related to his period of service or to his service-connected 
left arm scar.

3.  The veteran does not have a bilateral leg disability 
related to his period of service or to his service-connected 
left arm scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected left arm scar with retained splinter have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Codes (DC) 7803, 7804, 7805 (2002).

2.  A bilateral hip disability was not incurred in or 
aggravated by service, nor proximately due to or the result 
of the service-connected left arm scar with retained 
splinter.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Sup. 2001); 
38 C.F.R. § 3.310(a) (2002).

3.  A bilateral leg disability was not incurred in or 
aggravated by service, nor proximately due to or the result 
of the service-connected left arm scar with retained 
splinter.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Sup. 2001); 
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that his service-connected left arm 
scar residuals with retained splinters is more disabling than 
the current disability evaluation would suggest.  He has 
stated that this scar has caused constant pain and numbness 
in the left hand.  Therefore, he believes that an increased 
evaluation is justified.  He has also asserted that he 
suffers from bilateral hip and leg disabilities which should 
be service-connected.  He stated that he injured his hips and 
legs at the time that he injured his left arm.  As a 
consequence, he believes that service connection is 
warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Increased evaluation for the left arm scar with retained 
splinter

The veteran was originally granted service connection for a 
scar of the left arm by a rating action issued in April 1962.  
This was based upon evidence which showed that he had fallen 
off a telephone pole during basic training.  On September 29, 
1954, it was noted that he had had a splinter in the left 
biceps region which had to be removed.  His recovery was 
uneventful.  He did complain of aching at the site of the 
scar.  The examination at that time found that his muscle 
strength was equal bilaterally; that there was no wasting, 
fasciculation or atrophy; and that his reflexes were normal.  
The discharge examination conducted in December 1954 was 
completely normal, with no complaints about the left arm 
scar.

The pertinent evidence of record includes the VA examination 
of the veteran performed in November 2000.  The left arm scar 
on the surface was hypopigmented and nontender.  However, to 
deep palpation of the exit scar at the area of fascia of the 
left anterior biceps muscle there was tenderness with 
activation of the trigger point and flexion of the left 
forearm.  On palpation of this, there was pain radiating down 
into the left forearm.  There was no evidence of muscle 
wasting.  The impression was residuals of a stab wound to the 
left upper extremity with trigger point tenderness to the 
left biceps.

The veteran and a former service comrade, O.T., testified 
before the undersigned in February 2002.  The veteran stated 
that the scar had caused paralysis of the left upper 
extremity.  He indicated that his fingers would swell and 
that he was in constant pain.  He claimed to have numbness in 
the arm.


Service connection for bilateral hip and leg disabilities

The veteran's service medical records indicate that he 
suffered a puncture wound to the left upper extremity when he 
fell from a telephone pole during basic training.  The 
available records make no reference to any treatment for hip 
or leg injuries incurred at that time.  The December 1954 
separation examination noted that his musculoskeletal system 
was within normal limits; he made no mention of any hip or 
leg complaints.

The veteran was examined by VA in June 1963.  At that time, 
the focus of the examination was his left arm.  However, it 
was noted that there was no evidence of any other orthopedic 
pathology on any of the orthopedic manipulations.  

On August 15, 1994, the veteran's private physician noted 
that the veteran had some lower extremity arthralgias.  He 
also had some swelling and effusion in the knees.  He was 
noted to suffer from diabetes mellitus with some mild 
peripheral neuropathy.  

The veteran was afforded a VA examination in August 1994.  He 
limped on one side, but more to the right side.  His knees 
and hips displayed full range of motion with complaints of 
discomfort.  He was diagnosed with generalized degenerative 
joint disease.  A private record from November 29, 1995 
contained the veteran's complaint that he had fallen several 
times because of weak legs.

A former service comrade, O.T., submitted a statement in 
April 1996.  He stated that he had witnessed the veteran's 
slide down the telephone pole in 1954.  He commented that he 
had had splinters all over his body, to include his legs.  

A May 4, 1999 statement from the veteran's treating physician 
indicated that the veteran had pain in the left hip upon 
external rotation, most notable in the trochanteric bursa 
area.  An x-ray taken the month before had shown minimal 
degenerative changes.

A statement from B.W.R., another former service comrade, 
submitted in October 2000 contained the statement that when 
the veteran had fallen from the pole, he had also sustained 
damage to both legs and both hips.  After that, he appeared 
to have trouble keeping up with training.

The veteran was afforded a VA examination in November 2000.  
He complained of hip and leg problems ever since the fall in 
service.  The physical examination found that his gait was 
normal.  The Trendelenburg sign was negative.  Range of 
motion of the hips was as follows:  125 degrees of flexion; 
45 degrees of abduction; 30 degrees of adduction; 20 degrees 
of internal rotation; and 60 degrees of external rotation.  
There was no tenderness over the vastus lateralis ridge of 
either hip.  There was also no swelling or deformity in 
either knee.  The x-rays of the hips were negative.  The 
examiner stated that on physical and x-ray examination, he 
could find no evidence of organic pathology to explain the 
veteran's symptoms.

The veteran and a former service comrade, O.T., testified 
before the undersigned in February 2002.  The veteran stated 
that his legs and hips had hurt at the time of the original 
injury, but that they were not examined or treated during 
service.  He commented that he was able to get up and walk 
around after the fall.  He said that he had hit his left leg 
the hardest.  His physicians had reportedly told him that he 
had a problem with his sciatic nerve.  His witness, O.T., 
stated that he had witnessed the fall and that the veteran 
had been unable to march after that.


Relevant laws and regulations

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 7803 and 7804 (2002), a 10 
percent evaluation is warranted for superficial scars which 
are poorly nourished with repeated ulceration or which are 
tender and painful on objective demonstration.  Scars may 
also be rated on limitation of function of the part affected.  
38 C.F.R. Part 4, DC 7805 (2002).



Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in February 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  In this letter, he 
was informed of the evidence that was already of record and 
of what evidence was needed to substantiate his claims.  He 
was also told of what VA would do to assist him and of what 
his duties were.  No response to this letter was received 
from the veteran or from his representative.  Therefore, it 
is found that VA has met its duties of notice and development 
pursuant to the provisions of the VCAA.

Discussion

Increased evaluation for left arm scar residuals

After a careful review of the evidence of record, it is 
determined that an increased schedular evaluation for the 
veteran's service-connected left arm scar is not warranted.  
The veteran is already receiving the maximum amount of 
compensation, 10 percent, for this scar pursuant to either 
38 C.F.R. Part 4, DC 7803 and 7804.  While the evidence does 
not show that the scar is poorly nourished with repeated 
ulceration, there is evidence that it is tender and painful.  
However, there is no evidence to suggest that he should be 
assigned a higher rating due to functional limitations, 
pursuant to 38 C.F.R. Part 4, DC 7805.  He has complained 
that he suffers from numbness in the left upper extremity, 
which has limited its use, but this numbness has not been 
attributed to the scar residuals.  In fact, past VA 
examinations have specifically found no evidence of a 
neurological deficit related to the scar residuals.  
Therefore, it is found that the veteran has not shown 
entitlement to a schedular evaluation in excess of 10 percent 
for the service-connected left arm scar.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
increased evaluation for the service-connected left arm scar.

Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2002).  It is not found that this case presents such 
an exceptional or unusual disability picture inasmuch as 
there has been no demonstration of such related factors as 
marked interference with employment beyond that contemplated 
by the regular schedular rating or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


Service connection

After carefully reviewing the evidence of record, it is found 
that entitlement to service connection for bilateral hip and 
leg disabilities has not been established.  The veteran has 
claimed that he injured these areas at the time that he fell 
from the pole in service, and a service comrade who witnessed 
the incident had indicated in October 2000 that he had 
sustained damage to the legs and hips.  However, the service 
medical records do not show that he complained of or was 
treated for injuries to either the hips or the legs at the 
time of the initial injury.  Significantly, the 
musculoskeletal examination conducted at the time of the 
December 1954 separation examination was within normal 
limits.  While the veteran and the former service comrade can 
attest to what was experienced or seen, neither is competent 
to render an opinion as to whether or not the veteran 
suffered damage or injuries to these areas since, as 
laypersons, they lack the requisite medical expertise to 
render opinions as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
VA examination conducted in November 2000 could find no 
organic pathology to explain his complaints of hip and leg 
pain.  There is simply no objective evidence of record upon 
which to base a conclusion that any hip or leg disabilities 
were incurred in service.  

The veteran has also contended that he has bilateral hip and 
leg disabilities which are etiologically related to his 
service-connected left arm scar.  However, there are no 
medical reports of record to suggest such a relationship, nor 
has the veteran pointed to the existence of any such 
evidence.  In fact, the available medical reports weigh 
heavily against the claim.  The service medical records 
include no references to hip or leg injuries, and when the 
veteran was examined for separation from service, no hip or 
leg injuries were reported.  When the veteran was examined at 
a VA facility in 1963, no history of hip or leg injuries was 
reported and no symptoms of hip or leg disorders were noted.  
Thus, the veteran's allegations of coninuing symptoms since 
service are contradicted by the written record.  Because the 
veteran would have no reason to conceal his hip or leg 
injuries from service medical personnel or VA examiners, 
these written reports are more reliable evidence than the 
recollections of the veteran and his service acquaintances.  
Furthermore, the medical evidence does not support a finding 
that the veteran currently has a disability of the hips or 
legs that might be related to service.  As noted above, the 
VA examiner in November 2000 could find no objective 
pathology whatsoever to explain the veteran's subjective 
complaints concerning his hips and legs.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hip and leg disabilities.


ORDER

An increased evaluation for the service-connected left arm 
scar is denied.

Entitlement to service connection for bilateral hip 
disabilities is denied.

Entitlement to service connection for bilateral leg 
disabilities is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

